Citation Nr: 0208905	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities. 

2.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claims of entitlement to 
special monthly compensation based on the loss of use of both 
lower extremities; an automobile or other conveyance and 
necessary adaptive equipment; and a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.  He 
subsequently perfected an appeal regarding these issues.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
fibromyalgia, currently evaluated as 40 percent disabling 
from November 1999; degenerative changes of the lumbar spine, 
currently evaluated as 20 percent disabling; and degenerative 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.  Residuals of a left knee injury, 
evaluated as 10 percent disabling from June 1993 to November 
1999; residuals of a right ankle injury, evaluated as 10 
percent disabling from September 1979 to November 1999; and 
residuals of a right knee injury, evaluated as 10 percent 
disabling from June 1993 to November 1999 were 
recharacterized as service-connected fibromyalgia in a May 
2002 rating decision.

2.  In an April 1999 rating decision, the RO granted a claim 
of entitlement to a total rating based upon individual 
unemployability as the result of service-connected 
disabilities.

3.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his lower 
extremities and is precluded from walking without the aid of 
foot braces, a cane, or a wheelchair.

4.  It is at least as likely as not that the veteran has lost 
the use of his lower extremities due to service-connected 
disability, such that he would be equally well-served by an 
amputation below each knee with use of a suitable prosthetic 
appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the loss of use of the lower 
extremities are met.  38 U.S.C.A. § 1114(l) (West 1991); 38 
C.F.R. §§ 3.350, 4.63 (2001).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are met.  38 U.S.C.A. §§ 1114, 3901, 3902 
(West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2001).

3.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.350, 3.809 (2001).

4.  Entitlement a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, and Board remand 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.  VA examinations were conducted in May 1996, June 
1997, October 1998, April 1999, January 2000, and April 2002, 
and a field examination was conducted in April 2002, and 
copies of these reports have been associated with the file.  
Under these circumstances, the veteran has been made aware of 
the information and evidence needed to substantiate the 
claims, and there is no reasonable possibility that further 
assistance to the veteran will aid in substantiating his 
claim.  For these reasons, further development is not 
warranted to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. 
§ 3901.

In the present appeal, the veteran is also seeking 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant.  He essentially contends that his service-
connected disabilities have rendered him so disabled that he 
is unable to walk without the use of a cane and foot braces.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as  the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2001).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The Board will first review the pertinent medical evidence.

A VA spine examination was conducted in May 1996.  The 
veteran complained of constant low back and hip pain with 
instability and weakness that he said was caused from 
injuries to his lower extremities.  He described a 
circumferential thigh and posterior calf pain as well.  The 
examiner observed no mass or point tenderness.  The veteran 
stood up very slowly and had a very slow calculated gait.  He 
would not flex or extend his ankle for examination of 
strength.  He had pain with axial progression, pelvic 
rotation etc.  He held himself very rigidly.  The examiner 
diagnosed no objective finding to explain any organic 
etiology.  A bone examination was also conducted, and the 
examiner observed negative Lachman, negative McMurray and 
negative varus valgus laxity in both knees, without erythema 
or effusion in either knee or ankle.  He diagnosed that the 
veteran had multiple signs of incongruency with no objective 
finding to explain these symptoms.  

VA treatment records revealed that the veteran was followed 
for treatment of chronic pain, for which he received 
medication and physical therapy.  He was described as 
"wheelchair bound" in February 1997. 

A VA joints examination was conducted in June 1997.  However, 
the examiner reported that the examination was difficult, as 
the veteran was not wholly cooperative.  He reported that he 
thought the veteran had complete extension of the knees, but 
fired his hamstrings to prevent the examiner from bringing 
his knees out straight.  There was no effusion and good varus 
valgus stability, negative Lachman's, pivot shift, and 
McMurrays.  The veteran also fired his quadriceps and 
hamstrings against resistance.  The examiner reported that he 
believed the veteran's strength was at least 5/5.  Ankle 
range of motion was 20 degrees of dorsiflexion bilaterally, 
and 40 degrees of plantar flexion, although the veteran 
resisted a great deal.  The examiner's impression was that 
the veteran had left ankle and left subtalar joint 
degenerative joint disease, but he could not find any 
abnormality with regard to his right ankle or either knee.  
Essentially, he found no orthopedic cause for the veteran's 
pain or his severe limitations.  A spine examination was also 
conducted.  The examiner observed that the veteran had odd 
posture, in that he tended to hyperextend slightly, and lean 
to the left.  There was increased right paraspinal muscle 
activity as a result.  Range of motion testing was very 
difficult due to the veteran's "inability to stand without 
assistance."  The veteran was able to flex to approximately 
30 degrees with pain, and extend 10 degrees with pain.  
Rotation to the left and right was 45 degrees with pain, and 
lateral rotation was 20 degrees with pain.  Pain was noted to 
be present even without movement.  The examiner diagnosed 
that the appellant had a chronic pain syndrome described by a 
pain specialist as "whole body musculokeletal [sic] and 
neuropathic pain."  He indicated that the veteran was now in 
a wheelchair and had ankle/foot arthrosis.  However, the 
veteran's full level of musculoskeletal disability was not 
determinable that day due to inconsistency and breakaway.  
His overall impression was that there was no 
classical/organic underlying cause maintaining the veteran's 
pain.  An EMG and nerve conduction study was planned.

After an October 1998 spine examination, the examiner 
diagnosed chronic myofascial pain of the low back without 
evidence of nerve root entrapment, loss of coordination; 
fatigue and focal weakness, or easy fatigability with only 
minimal degenerative changes noted on radiographs of the 
lumbar spine; and myalgia paresthetic of the thighs, 
bilaterally.  He noted that the veteran's complaints of 
chronic pain had forced him to give up employment, and that 
the exact cause of his pain remained unknown.  A joints 
examination was also conducted.  The examiner's impression 
was of bilateral plantar fasciitis; positive McMurray's test, 
right knee, suggestive of meniscus irregularity and normal 
left knee examination; degenerative joint disease, left ankle 
producing decreased range of motion (exact etiology unknown, 
but undoubtedly contributed by an ankle fracture in a motor 
vehicle accident in 1987); chronic knee and ankle pain of 
unknown etiology, possibly of a mild fascial syndrome; and 
muscular atrophy of lower extremities, probably secondary to 
disuse.

In April 1999 a VA general examination was conducted.  The 
examiner's impression was of chronic pain syndrome, involving 
the neck, low back, and legs; arthritic changes of the left 
ankle and carpal tunnel syndrome.  He concluded that the 
veteran's unemployment was entirely due to his chronic pain 
syndrome, which appeared to be service connected.  There did 
not appear to be any non-service connected contribution to 
his unemployability.  His carpal tunnel syndrome would not be 
related to his previous injuries.  The exact contribution to 
his left ankle complaints from previous service connected 
trauma versus a motor vehicle accident in 1987 was unknown.  
The examiner noted that to establish an exact assignment 
would be pure conjecture.  Undoubtedly, there was some 
contribution from both causes.  He reported that the veteran 
was currently, completely disabled by his chronic pain 
syndrome.  The veteran was referred to the rheumatology 
clinic for treatment of possible fibromyalgia.  

Examination of the spine was again conducted in April 1999.  
The examiner's impression was of chronic spinal pain, non-
radiating, without evidence of nerve root entrapment.  The 
examination was stable, compared to previous spine 
examinations.  The examiner likewise concluded that the 
veteran's symptoms and findings were suggestive of a chronic 
pain syndrome, such as fibromyalgia.  He reported that 
chronic pain throughout the body and stiffness were the 
primary causes for the veteran's unemployability.  The exact 
etiology of these had never been fully elucidated.  He 
concluded that, regardless of the etiology of his chronic 
pain, it was at least likely that it was service connected.  
At this point, there did not appear to be any non-service 
connected conditions contributing to the veteran's chronic 
pain and unemployability.  There was no noted incoordination 
or fatigability on this limited examination.  The ranges of 
motion were slow and stiff.  As to the etiology of the 
degenerative changes following the lumbar spine, this was 
unknown.  The examiner reported that it was consistent with 
age, and therefore may not be due to any definitive etiology.  
He noted that these findings occurred in many patients, and 
so, to assign a definitive cause as to whether it was from 
his knees, ankles, or service-connected injury, was not 
possible.  At this point, the veteran was completely disabled 
by his chronic pain syndrome.

In an April 1999 rating decision, the RO, in pertinent part, 
granted the veteran entitlement to service connection for 
degenerative changes of the lumbar spine with an evaluation 
of 20 percent, effective August 6, 1998, and entitlement to 
individual unemployability, effective August 6, 1998.  The RO 
later, in a May 1999 rating decision, granted the appellant 
an earlier effective date for degenerative changes of the 
lumbar spine, evaluated as 10 percent disabling from October 
27, 1994, with an increased rating to 20 percent effective 
from August 6, 1998.

In a May 1996 statement, the veteran's VA doctor reported 
that the veteran wore bilateral ankle braces continuously.

The Board remanded the veteran's claim for further 
development in an October 1999 decision.

A VA neurological examination was conducted in January 2000.  
In response to inquiries from the Board, the examiner 
reported that the veteran performed locomotion only with the 
aid of braces, crutches, canes or a wheelchair.   There was 
no significant unilateral loss of function of the lower 
extremities.  The remaining function of either foot or leg in 
terms of balance and propulsion was better than available 
with an amputation stump with prosthesis.  There was no 
evidence of ankylosis of either knee or other major joints of 
the lower extremity.  There was no complete paralysis of the 
nerves of the lower extremities.  There was approximately a -
2 weakness of the quadriceps and hamstrings of both legs and 
the dorsiflexors of the feet with cogwheel give-way on 
examination.  There was no evidence of ankylosis of the knees 
or hips as evidenced by recent magnetic resonance imaging 
scans in November 1999, which showed normal hips and knees.  
On examination, the veteran's calves measured 33.5 
centimeters in diameter at 14 centimeters below the inferior 
poles of the patellas, bilaterally, while seated.  There was 
a positive Tinel's sign at both wrists.  The veteran had 
nerve conduction EMG studies of both upper and lower 
extremities which were unremarkable.  He complained of pain 
in the knees being retropatellar, and occasional give-way of 
the knees when walking.  He denied locking of the knees.  
Range of motion on flexion of the knees was from 0 to greater 
than 90 degrees bilaterally.  Pain in the ankles was 
primarily along the left lateral malleolus and posterior to 
the right lateral malleolus.  Range of motion was 0 to 15 
degrees of dorsiflexion and 0 to 30 degrees of plantar 
flexion bilaterally.  No significant inversion or eversion 
laxity was appreciated in either ankle.  Reflexes were 2+ and 
symmetrical throughout.  The veteran continued to have 
complaints consistent with fibromyalgia with chronic fatigue.

Additional VA treatment records showed that the veteran 
continued to be followed for pain management.

A Field Examination was conducted in April 2002.  The field 
examiner interviewed the veteran and his wife.  The veteran 
reported that he spent a considerable amount of time in bed.  
The examiner observed that his legs looked spindly and 
atrophied.  The veteran reported that, around the home he 
would use a cane, or leg braces and lean against the 
doorframes, couch, walls, and chairs, to get around.  His 
house was small and packed full of various personal objects; 
it did not seem conducive to regular use of a wheelchair.  
Leg braces were on the floor next to the veteran's bed.  The 
wraps which held the braces to the veteran's legs were badly 
soiled and showed plenty of use.  Sometimes the veteran could 
reportedly ambulate outside of the home with the use of a 
cane and his braces.  The examiner noted that the veteran 
seemed stubborn and really would rather be up and around.  He 
had not accepted the fact of being wheelchair bound for the 
rest of his life.  The veteran reported that, when out 
shopping or at regular functions outside of the home, he used 
his wheelchair.  Sometimes he would attempt to lean against 
the shopping cart at the grocery store.  The veteran and his 
wife agreed that he was in a wheelchair at least 75% percent 
of the time, if not more.  A woman who lived across the 
street from the veteran stated that she had seen the veteran 
in his wheelchair on numerous occasions, and that he was 
always in a wheelchair at any event or function which would 
require long periods of standing.  She claimed that she had 
seen him in his yard with leg braces and a cane, and had 
warned him to be careful on several occasions.  The field 
examiner recommended that the veteran be awarded the benefits 
being sought on appeal, with the exception of the specially 
adapted housing assistance, because the veteran did not own 
the home.  Instead, he suggested a one time housing allowance 
so that the veteran could have a home built on one level, 
suited to his needs.

A VA examination was conducted in April 2002.  The veteran 
was seated in a wheelchair wearing ankle fixation orthotics.  
He was able to ambulate about the room without other aids.  
No trigger points were precipitated on examination.  There 
was no focal weakness appreciated.  The impression was of 
mild fibromyalgia and depression.  In response to an inquiry 
regarding whether or not the veteran had lost the use of the 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, the examiner 
reported that the veteran was able to move "limited" 
distances without the aid of crutches, canes or a wheelchair 
and that his condition did not preclude such locomotion.

In a May 2002 rating decision, the RO determined, in 
pertinent part, that the veteran's left knee condition, right 
knee condition and right ankle condition would now be 
evaluated as fibromyalgia, with a combined evaluation of 40 
percent, effective November 8, 1999.  He was also granted an 
earlier effective date for individual unemployability to 
April 9, 1998, and an earlier effective date for the 20 
percent disability evaluation for degenerative changes of the 
lumbar spine from April 9, 1998.  

While the most recent medical evidence, particularly the 
range of motion and neurological findings in the lower 
extremities, cast some doubt as to whether the veteran 
actually has the "loss of use" of both extremities as defined 
by the pertinent regulations, the evidence does strongly 
suggest that the veteran has extreme difficulty with 
ambulation due to multiple service-connected disabilities 
affecting his lower extremities including fibromyalgia with 
chronic pain, and utilizes braces, a cane, or a wheelchair at 
almost all times.  The VA examiner in January 2000 reported 
that the veteran performed locomotion only with the aid of 
braces, crutches, canes or wheelchair, and a VA physician 
reported in May 1996 that the veteran wore ankle braces 
continuously.  This information is also consistent with the 
most recent VA field examiner's report.  He also has atrophy 
of his leg muscles.  In short, all reasonable doubt in this 
regard has been construed in favor of the veteran, and the 
Board concludes that the criteria for "loss of use" of both 
lower extremities are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  
Accordingly, special monthly compensation based on the loss 
of use of both lower extremities is warranted.

Likewise, as set forth above, since the evidence demonstrates 
that the veteran has loss of use of the lower extremities due 
to his service-connected disabilities, the Board finds that 
the weight of the evidence supports the claim for assistance 
in acquiring an automobile or other conveyance and for 
adaptive equipment.

The record contains medical evidence indicating that the 
veteran's service-connected disabilities cause him to 
essentially experience a loss of use of his lower 
extremities, in that locomotion is for the most part 
precluded without the aid of a wheelchair, leg braces, or a 
cane.  See 38 C.F.R. § 3.809(b)(1), (d).  In short, again 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the requirements for specially adapted 
housing have also been met.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. 
§ 3.809a.  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home adaptation 
grant must be denied as a matter of law.



ORDER

Entitlement to special monthly compensation based upon the 
loss of use of lower extremities is warranted.

A certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment is 
granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied as a matter of 
law.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


